 1
 2
 3
                                                                JS-6
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
10
   LAS VEGAS LAND &                          Case No. 2:15-cv-02273 FMO (MANx)
11 DEVELOPMENT COMPANY, INC., a              Hon. Fernando M. Olguin
   Nevada Corporation,                       Ctrm.: 6-D
12
              Plaintiff,                     ORDER ON JOINT STIPULATION
13                                           FOR DISMISSAL
        vs.
14                                           [FED. R. CIV. PROC. 41]
   BANK OF AMERICA, N.A.; and
15 DOES 1 through 15, inclusive,
16                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     10597.0418/14722463.1
                                                                ORDER OF DISMISSAL
 1            The Court, having considered the Joint Stipulation for Dismissal with
 2 Prejudice filed by the parties, and GOOD CAUSE APPEARING THEREFOR,
 3            IT IS ORDERED that the above-entitled action is hereby DISMISSED in its
 4 entirety WITH PREJUDICE pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii). Each
 5 party to bear its own costs and fees.
 6            IT IS SO ORDERED.
 7
 8
 9 DATED: February 5, 2019                                  /s/
10                                           HON. FERNANDO M. OLGUIN
                                             Judge of the United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     10597.0418/14722463.1                       2
                                                                          ORDER OF DISMISSAL
